The opinion of the court was delivered by
Redfield, J.
The verdict and judgment below were that the pauper, Lucy Rhodes, was duly removed, and error is claimed by the defendant, in the trial and judgment. The case concedes that James Rhodes had a legal settlement in the town of Plymouth in 1834, when he removed to the town of Mt. Holly, and continued to reside in said town until about the year 1866. In March, 1838, he married Abigail Horton. In the year 1839, they moved on to the Horton farm, so called, and continued to reside there until October, 1866, when they removed to Plymouth, and thence to Cavendish. Abial Horton and Loren Horton (the mother and brother of the said Abigail) lived with the said Rhodes and wife, and carried on said farm together, until about the year 1855, when Loren and his mother built a shanty, and thereafter occupied the same, on said farm, and cultivated separate portions of the farm. That after the year 1845, the said James Rhodes had the use of a yoke of oxen on said farm, which belonged to the defendant town ; and from 1845 to 1853, the town furnished said *531James and family some necessaries for their support. The said James paid nothing for the use of said farm or of the oxen. There was no evidence of any contract or understanding showing the relation between said Rhodes and said town.
The deposition of Dr. Crowley shows that he had charges for attending upon Abigail Horton in 1835, 1836, and 1837, before her marriage to Rhodes, which charges were paid by the town. The reason given by Dr. Crowley for the town’s assuming and paying for the support of Abigail Horton, and allowing her and husband to occupy the farm owned by the town, without rent, was, the fact that Adonijah Horton had conveyed this farm to the town in consideration that the town assumed to render such support. It appears that said farm was conveyed to said town on the 14th of April, 1835 ; and on the same day the selectmen and overseer of the poor of said town gave their bond in behalf of the town, in the penal sum of one thousand dollars, reciting in said bond that the farm was conveyed “ to enable said town to support and maintain the said widow Abial Horton, and the children of Asa Horton, late of Mt. Holly, so that the said Adonijah shall not hereafter be liable,” &c. The bond recites that said widow Abial Horton then resided with her children on said farm. Upon this evidence the defendant’s counsel claimed that the said James became so “ chargeable ” to-the defendant town as to prevent the gaining a settlement therein. The court refused so to rule as a matter of law, and defendant declined to go to the jury on the evidence.
The only aid furnished by the town to Rhodes during the first seven years of his residence in said town, was the permission to reside upon and use the farm without paying rent. Abial Horton and her children occupied said farm at the time it was conveyed to the town. Rhodes married the daughter and dwelt with the family. The town had assumed the burden of supporting the mother and children ; whether Rhodes enhanced or relieved this burden, we have no knowledge ; but the natural inference from the fact that he was permitted to occupy the farm without rent, and that for a part of the time the town furnished him a yoke of oxen and required no account for their use, would seem to be, that such was the cheaper and better way to support the widow *532and family. If this aid was rendered in the discharge of a duty the town had assumed in consideration of the farm, then it was not furnished in the discharge of a duty imposed by the statute, and would not interrupt the accruing settlement of James Rhodes. There was, therefore, no error in denying the defendant’s request.
Judgment affirmed.-